

EXHIBIT 10.4


AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as
of September 30, 2011 (this “Amendment”), among NN, INC., a Delaware corporation
(the “US Borrower”), the FOREIGN BORROWERS party hereto (together with the US
Borrower, the “Borrowers” and each individually, a “Borrower”), the LENDERS
party hereto and KEYBANK NATIONAL ASSOCIATION, as Agent (as defined below).
 
WITNESSETH:
 

  WHEREAS, the Borrowers have been extended certain loans and other financial
accommodations pursuant to the Second Amended and Restated Credit Agreement,
dated as of December 21, 2010 (as amended by that certain Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of March 9, 2011, and as
otherwise heretofore amended, supplemented or otherwise modified from to time,
the “Credit Agreement”), among the Borrowers, the Lenders party thereto and
KeyBank National Association, as administrative agent and collateral agent (the
“Agent”);       WHEREAS, the Borrowers have requested that the Lenders amend
Section 5.7(d)of the Credit Agreement to decrease the Fixed Charge Coverage
Ratio for a specified period;       WHEREAS, the Lenders desire to amend
Section 5.7(d) as requested by the Borrowers;       WHEREAS, the parties desire
to amend certain provisions of the Credit Agreement as set forth herein; and    
  WHEREAS, the Borrowers, the Lenders and the Agent constitute the parties
required for purposes of amending the Credit Agreement pursuant to Section 11.3
thereof;       NOW THEREFORE, in consideration of the premises contained herein
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrowers, the Agent and the Lenders do hereby agree as
follows:

 
SECTION 1.  
DEFINED TERMS.

 
Each term used and not otherwise defined herein shall have the meaning ascribed
to such term in the Credit Agreement.  Unless specifically noted, for purposes
of this Amendment, the term “Lender” shall be deemed to include each Swing Line
Lender and each Fronting Lender.
 
SECTION 2.  
AMENDMENT TO CREDIT AGREEMENT.

 
        2.1 Amendments to Section 5.7(d).  Clause (d) of Section 5.7 of the
Credit Agreement is hereby amended in its entirety on the Amendment Effective
Date (as hereinafter defined) to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Fixed Charge Coverage Ratio:  US Borrower shall not suffer or
permit as of the last day of any fiscal quarter the Fixed Charge Coverage Ratio
to be less than (i) 1.00 to 1.00 for the periods ending September 30, 2011,
December 31, 2011, March 31, 2012, June 30, 2012, and September 30, 2012 and
(ii) 1.25 to 1.00 for the periods ending December 31, 2012 and thereafter;
provided, however, that at all times during the period commencing September 30,
2011 and ending on September 30, 2012, the Total Commitment Amount must exceed
the sum of the aggregate outstanding principal amount of all Revolving Loans
plus the Letter of Credit Exposure plus the Swing Line Exposure by an amount no
less than Ten Million Dollars ($10,000,000).
 
SECTION 3.  
REPRESENTATIONS AND WARRANTIES.

 
Each Borrower hereby represents and warrants to the Lenders and the Agent as
follows:
 
3.1 This Amendment. This Amendment has been duly and validly executed by an
authorized officer of such Borrower and constitutes the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms.  The Credit Agreement, as amended by this Amendment, remains in full
force and effect and remains the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms.
 
3.2 No Default or Event of Default.  No Default or Event of Default now exists
under the Credit Agreement and, upon the effectiveness of this Amendment, no
Default or Event of Default will be existing and no Default or Event of Default
will occur as a result of the effectiveness of this Amendment.
 
3.3              Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Borrower contained in the Credit Agreement, as amended by this Amendment, and
the other Loan Documents will be true and correct in all material respects on
and as of the date of this Amendment, except for representations and warranties
that were given as of a specific earlier date (which remain true and correct as
of such earlier date).
 
SECTION 4.  
CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date and time (the “Amendment
Effective Date”) at which each of the following conditions precedent shall have
been fulfilled:
 
4.1 This Amendment.  The Agent shall have received from each Borrower and
requisite Lenders an original counterpart of this Amendment, in each case,
executed and delivered by a duly authorized officer of such Borrower or such
Lender, as the case may be.
 
4.2 Guarantor Acknowledgement.  The Agent shall have received from each
Guarantor of Payment a counterpart of the Acknowledgement of Guarantors of
Payment, attached hereto as Annex I, in each case, executed and delivered by a
duly authorized officer of such Guarantor of Payment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.3 Amendment Fee.  The Borrowers shall have paid to the Agent, for the benefit
of each of the Lenders which have executed this Amendment, a non-refundable
amendment fee, which shall be fully earned when paid, in the amount of Five
Thousand Dollars ($5,000) per each such Lender.
 
4.4 Fees and Expenses.  The Borrowers shall have paid all other reasonable
outstanding costs, expenses and fees of the Agent and its advisors, service
providers and legal counsels incurred in connection with the documentation of
this Amendment.
 
4.5 Amendment to Senior Notes Indenture.  The Agent shall have received executed
copies of a fully effective (except for any condition to effectiveness to be
satisfied by delivery of this Amendment) amendment to the Senior Notes
Indenture, incorporating in substance the amendments set forth in Section 2 of
this Amendment and otherwise in form and substance satisfactory to the Agent
(the “Amendment to Senior Notes Indenture”).
 
4.6 Other Documents.  The Agent shall have received such other documents,
instruments or other materials as it shall have reasonably requested.
 
SECTION 5.  
MISCELLANEOUS.

 
5.1 Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio.
 
5.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
5.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto and separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.
 
5.4             Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
5.5              Negotiations. Each Borrower acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agent and the Lenders and reviewed by counsel for such
Borrower.
 
5.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate as, or be deemed or construed to be, a waiver: (i)
of any right, power or remedy of the Lenders or the Agent under the Credit
Agreement (as amended by this Amendment) or any other Loan Document, or (ii) any
term, provision, representation, warranty or covenant contained in the Credit
Agreement (as amended by this Amendment) or any other Loan Document.  Further,
none of the provisions of this Amendment shall constitute, be deemed to be or
construed as, a waiver of any Default or Event of Default under the Credit
Agreement (as amended by this Amendment).
 
 
3

--------------------------------------------------------------------------------

 
 
5.7            Reference to and Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment and
each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment.
 
5.8            Release of Claims.  In consideration of the Agent’s and Lenders’
agreements contained in this Amendment, each Borrower acknowledges and agrees
that such Borrower does not have knowledge, as of the date hereof, of any claim,
defense or set-off right against the Agent, the Lenders or their respective
Affiliates, parents, subsidiaries, employees, officers, directors, agents,
representatives and counsel (collectively, the “Lender Parties”) of any nature
whatsoever, whether sounding in tort, contract or otherwise, and has no claim,
defense or set-off of any nature whatsoever relating to the enforcement by the
Agent or any Lender of the full amount of its obligations for the Loans and
other Obligations under the Credit Agreement and the other Loan
Documents.  Notwithstanding the foregoing, to the extent that any claim, cause
of action, defense or set-off against any of the Lender Parties or their
enforcement of the Credit Agreement, any Note, or any other Loan Document, of
any nature whatsoever of which such Borrower is aware, whether anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, conditional, or at
law or in equity in any case originating in whole or in part on or before the
Amendment Effective Date, does nonetheless exist on the date hereof, in
consideration of the Agent’s and Lenders’ entering into this Agreement, each
Borrower irrevocably and unconditionally forever waives and releases fully each
and every such claim, cause of action, defense and set-off against the Lender
Parties.
 
5.9            Reaffirmation.  Each of the parties hereto, as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, under the Loan Documents,
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Credit Agreement and the other
Loan Documents to which it is a party and (ii) to the extent such party has
granted liens on or security interests in any of its property pursuant to the
Credit Agreement or any other Loan Document as security for or otherwise
guaranteed the Obligations, ratifies and reaffirms such guarantee and grant of
security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations.  Each of the
parties hereto hereby consents to this Amendment and hereby ratifies and affirms
the Credit Agreement and the other Loan Documents, as amended hereby.
 
5.10   Expenses; Agreement With Respect to the Credit Agreement. The Credit
Parties shall be responsible for all reasonable costs, expenses and fees of the
Agent and its advisors, service providers and legal counsels incurred in
connection with the documentation of this Amendment.  To the extent that The
Prudential Insurance Company of America (“Prudential”) or any other Senior
Noteholder is compensated or will be compensated for executing and delivering or
in connection with the execution and delivery of the Amendment to Senior Notes
Indenture (other than any fee payable to Prudential for the benefit of the
Senior Noteholders in an aggregate amount not to exceed 0.02% of the current
outstanding principal
 
 
4

--------------------------------------------------------------------------------

 
 

amount of the Senior Notes), whether by fee, increased yield or otherwise, the
Credit Parties shall provide the Lenders with at least the equivalent economic
consideration (it being understood that the foregoing sentence shall in no way
be deemed to constitute a consent on the part of the Agent or the Lenders for
any such additional compensation to such Persons).

 
5.11 Loan Document.  This Amendment is a Loan Document.
 
[Signatures Follow on Next Page]
 


 

 
 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
 
 

  BORROWERS:

 
 

  NN, Inc.          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Vice President –
Corporate Development                   and Chief Financial Officer  

                                                             



  NN NETHERLANDS B.V.          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Director        
 


  NN SLOVAKIA, S.R.O.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:   
Executive Director          


 

  NN EUROPE S.P.A.                
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Director        
 







[Signature Page to Amendment No. 2]
  S-1
 

--------------------------------------------------------------------------------

 
 

  AGENT AND LENDERS:

 
 
 

  KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent          
 
By:
 /s/ Suzannah Harris       Name: Suzannah Harris       Title:   Vice President  
              

                                      
 



  REGIONS BANK, as Lender          
 
By:
 /s/ Dasan Dix       Name: Dasan Dix       Title:   Assistant Vice President    
     


  BRANCH BANKING AND TRUST COMPANY, as Lender          
 
By:
 /s/ R. Andrew Beam       Name: R. Andrew Beam       Title:   Senior Vice
President          


 

  WELLS FARGO  BANK NATIONAL ASSOCIATION, as Lender                
 
By:
 /s/ Bryan Hulker       Name: Bryan Hulker       Title:   SVP          



Signature Page to Amendment No. 2
S-2
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I


ACKNOWLEDGEMENT OF GUARANTORS OF PAYMENT


Each undersigned hereby acknowledges and agrees to the terms of the Amendment
No. 2 to Second Amended and Restated Credit Agreement, dated as of September __,
2011 (the “Amendment”), delivered in connection with the Second Amended and
Restated Credit, dated as of December 21, 2010 (as heretofore amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among NN, Inc., a Delaware corporation (the “US Borrower”), the Foreign
Borrowers party thereto (together with the US Borrower, the “Borrowers” and each
individually, a “Borrower”), various financial institutions (collectively, the
“Lenders” and individually, a “Lender”) and KeyBank National Association
(“KeyBank”), as administrative agent and collateral agent (the “Agent”).
 
Each of the undersigned hereby confirms that, upon the effectiveness of the
Amendment, each Guaranty of Payment by the undersigned and each other Loan
Document to which the undersigned is a party shall remain in full force and
effect and be the legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms.   The
undersigned hereby further confirms that, upon the effectiveness of the
Amendment, such Guaranty of Payment shall continue to guaranty the Obligations
(as defined therein).
 
Capitalized terms used herein but not defined are used as defined in the Credit
Agreement.


 

  THE DELTA RUBBER COMPANY          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


 

  WHIRLAWAY CORPORATION                
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


 

  TRIUMPH LLC          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer    

 
 
 
Signature Page to Guarantor Ackowledgement
S-1
 

--------------------------------------------------------------------------------

 
 
 



  INDUSTRIAL MOLDING CORPORATION          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
      

                                                           



  NN HOLDINGS B.V.             By:  NN International B.V., the sole member of
its managing board          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:  
Managing Director          


  NN INTERNATIONAL B.V.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:   
Managing Director    

 
 
Signature Page to Guarantor Acknowledgement
S-2